Citation Nr: 1728863	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  05-16 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial rating for right knee retropatellar pain syndrome, evaluated as 10 percent disabling since January 1, 2002 (right knee disability).

2. Entitlement to a higher initial rating for left knee retropatellar pain syndrome, evaluated as 10 percent disabling since January 1, 2002 (left knee disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel



INTRODUCTION

The Veteran had active duty for training from April to August 1987, and had active service from October 1988 to December 1992, and from November 1997 to December 2001.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from December 2002 and December 2003 rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs) in Jackson and Montgomery, Alabama, respectively.  The December 2002 decision granted service connection for right and left knee disabilities that were assigned initial noncompensable evaluations from January 1, 2002, and the December 2003 decision granted initial 10 percent ratings for the knee disabilities from that date.  Jurisdiction of the case is with the Montgomery, Alabama RO. 

In a February 2009 decision, the Board, in pertinent part, denied increased initial ratings for the Veteran's knee disabilities.  The Veteran appealed the Board's 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a joint motion for partial remand, the Veteran and VA's General Counsel agreed that, on remand, the Board should readjudicate the Veteran's claim for entitlement to disability evaluations in excess of ten percent for retropatellar pain syndrome of his right and left knees to include consideration of entitlement to separate disability ratings for genu recurvatum under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5263.  In an October 2009 Order, the court vacated the portion of the Board's decision that denied increased initial ratings for the Veteran's knee disabilities and remanded the matter to the Board for action consistent with the joint motion.

In October 2010, April 2012, April 2013, September 2015, and April 2016, the Board remanded the Veteran's case to the Agency of Original Jurisdiction (AOJ) for further development.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on his part, is required.

REMAND

Regrettably, a new examination is required to comply with recent developments in the law pertaining to the Veteran's bilateral knee disability.  The Court, in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. 
§ 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  See 38 C.F.R. § 4.59.  There is no current examination which meets the Correia requirements.  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder, any updated private and VA treatment records.

2. Schedule the Veteran for a VA examination to address the current severity of his bilateral knee disability.  In addition to the necessary findings, the VA examination must include:

(a) Range of motion testing for the bilateral knees in the following areas: active motion, passive motion, weight-bearing, and nonweight-bearing;
(b) If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.
     
(c) The examiner should also determine the level and extent of functional impairment caused by the Veteran's bilateral knee disability.

3. After completing the actions detailed above, readjudicate the issues remaining on appeal.  If any claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

